— Appeals from two judgments of the Supreme Court (Lawliss, J.), rendered August *11558, 2011 in Clinton County, which revoked defendant’s probation and imposed sentences of imprisonment.
Following defendant’s conviction of reckless endangerment in the second degree and criminal contempt in the second degree, she was sentenced in 2010 to a three-year term of probation. Shortly thereafter, defendant was sentenced in January 2011 to a separate term of five years of probation upon her conviction of criminal contempt in the first degree. Subsequently, on June 28, 2011, defendant appeared before Supreme Court and admitted violating certain provisions of the probation conditions for both sentences. Based on those admissions, the court revoked defendant’s sentences of probation and sentenced her to concurrent terms of one year in jail on the reckless endangerment and criminal contempt in the second degree convictions, to be served consecutively to a separate sentence of one year in jail on the criminal contempt in the first degree conviction. These appeals ensued.
Counsel for defendant confirms that defendant has been released from jail. Accordingly, defendant’s challenge to the sufficiency and voluntariness of her pleas after she waived her right to counsel has been rendered moot (see People v Fiacco, 68 AD3d 1251, 1251 [2009]; People v Raner, 51 AD3d 1224, 1225 [2008]; People v Lesson, 32 AD3d 1083, 1083 [2006]). As we do not agree with defendant’s contention that her appeals present “recurring issue [s] of public interest which would otherwise escape appellate review” (People v Raner, 51 AD3d at 1225 [internal quotation marks and citation omitted]), these appeals must be dismissed.
Rose, J.E, Lahtinen, Stein, McCarthy and Garry, JJ., concur. Ordered that the appeals are dismissed, as moot.